F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAR 19 1999
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    DAVID P. SCHNEIDER,

                  Petitioner-Appellant,

    v.                                                    No. 98-3140
                                                    (D.C. No. 94-3478-RDR)
    HERBERT R. TILLERY, Colonel,                           (D. Kan.)

                  Respondent-Appellee.




                              ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner David P. Schneider, a military prisoner appearing pro se, appeals

from the denial of his petition for habeas corpus relief filed under 28 U.S.C.

§ 2241. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253.

      Petitioner was convicted by a general court-martial of premeditated

attempted murder and conduct unbecoming an officer, namely, perjury and

adultery. The district court denied petitioner relief under § 2241. On appeal,

petitioner argues that: (1) the general court-martial lacked jurisdiction; (2) the

evidence was insufficient to support his conviction for adultery; (3) his conviction

for perjury was barred by collateral estoppel; (4) his sentence violates the Tenth

Amendment to the U.S. Constitution to the extent it authorized the forfeiture of

his salary to his ex-wife in an amount that exceeds the terms of his civilian

divorce decree; and (5) his transfer to a federal prison resulted in an ex post facto

violation, because he receives semi-annual parole hearings rather than the annual

reviews he received while housed in a military facility.

      We review de novo the district court’s denial of petitioner’s habeas

petition. See Bradshaw v. Story , 86 F.3d 164, 166 (10th Cir. 1996). We have

carefully reviewed the district court’s decision, petitioner’s brief, and the record

on appeal. The district court did not discuss petitioner’s ex post facto argument.

We reject this argument for the same reasons we explained in    Hirsch v. Secretary

of the Army , No. 98-1468, 1999 WL 110549, at *1-*2 (10th Cir. Mar. 2, 1999)


                                          -2-
(order and judgment). In all other respects, we find no error or omission in the

district court’s March 26, 1998 decision, and we affirm for substantially the same

reasons set forth in that order.

      AFFIRMED. The mandate shall issue forthwith.



                                                    Entered for the Court



                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                         -3-